Case 1:11-cr-00873-ER Document 322 Filed 05/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT M E M O E N D O R S E D

SOUTHERN DISTRICT OF NEW YORK

oe x
UNITED STATES OF AMERICA,
— against — No. 11-cr-873 (ER)
UsDc spNyY
ANTHONY FAZIO SR., DOCUMENT
ELECTRONICALLY FILED
Defendant. DOC #

ee x DATE FILED: May 5, 2020 _
NOTICE OF MOTION FOR COMPASSIONATE RELEASE

PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, ANTHONY

FAZIO SR., will move before the Hon. Edgardo Ramos, United States District Judge for the Southern

District of New York, located at 40 Foley Square, New York, New York, at a date and time to be fixed

by the Court, for an Order of Compassionate Release under 18 U.S.C.A. § 3582 (C)(1)(a)(i), or, in the

alternative, for a judicial recommendation to the Federal Bureau of Prisons to re-designate defendant

FAZIO to home confinement due to extraordinary circumstances related to the COVID-19 pandemic.

Dated: May 4, 2020 Respectfully Submitted,
Brooklyn, New York

/s/ John Meringolo
John Meringolo, Esq.

 

 

375 Greenwich Street

The Government is directed to respond New York, NY 10013
by May 12, 2020. Tel: (212) 941-2077
SO ORDERED. Fax: (212) 202-4936

ge ") nr (>
ZX I), te
Edgardo Ramos, U.S.D.J

Dated: May 5, 2020

New York, New York

 

 
